UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-163888 ZEA CAPITAL FUND LLC (Exact name of registrant as specified in its charter) Delaware 26-4595280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 118 Third Avenue SE, Suite 630Cedar Rapids, IA52401 (Address of principal executive offices) (319) 366-0456 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes £No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No £ The number of the issuer’s Common Units outstanding as of November 12, 2010 was 130,435. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Statements of Assets and Liabilities as of September 30, 2010 and December 31, 2009 1 Statements of Operations for the three months ended September 30, 2010 and 2009 andthe nine months ended September 30, 2010 and the period from March 23, 2009 (inception) through September 30, 2009 2 Statements of Members’ Equity for the nine months ended September 30, 2010 and for the period March 23, 2009 (inception) through December 31, 2009 3 Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to Financial Statements 5 - 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 - 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 - 17 SIGNATURES 12 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Zea Capital Fund LLC Statements of Assets and Liabilities (unaudited) September 30, 2010 December 31, 2009 ASSETS Cash and cash equivalents $ $ Deferred offering costs Total assets $ $ LIABILITIES AND MEMBERS’ EQUITY Liabilities: Accrued director fees $ $ Accrued organizational costs Accrued deferred offering costs Other Total liabilities Members’ equity Total liabilities and members’ equity $ $ UNITS OUTSTANDING AND NET ASSET VALUE PER UNIT Common Units outstanding Net asset value per unit $ $ See Notes to Financial Statements 1 Zea Capital Fund LLC Statements of Operations (unaudited) For the three months ended September 30, For the three months ended September 30, Income, interest income $
